 

Ne

Case 1:19-mj-00210-SKO Document 1 Filed 11/05/19 Page 1 of 15

AO 91 (Rev. 11/11) Criminal Complaint . a

 

 

  
  

 

 

 

Soee if 4
UNITED STATES DISTRICT Court @ Hf iL, [=
for the ‘ °
wa we NOV 05 2079
Eastern District of California CLER:
EASTERN Digi’ TCT coun
United States of America ) 3 44 OF CALIFORW 4
V. | \ ) C N GPU .
Last name Unknown (LNU), "GIOVANNI" _ Case No.
. ; “ot .
’ eres . a3 a . on .
ETIM O02 10 sy 4.
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to.the best of my knowledge and belief.
On or about the date(s) of February 28, 2018 in the county of Fresno in the
Eastern District of California , the defendant(s) violated:
Code Section . Offense Description
18 USC 371 ; Conspiracy to Commit an Offense Against the United States
18 USC 1028 (a) (1) / (a)(2) Unlawful Production/ Transfer of a Document or Authentication Feature

18 USC 1546 Fraud and Misuse of Visas, Permits, and Other Documents

This criminal complaint is based on these facts:

See Affidavit of SA Jackie Lovato, attached hereto and incorporated herein by reference.

@ Continued on the attached sheet.

 

WA CoMfplainant ’s signature
Jackie Lovato, Special Agent

Printed name and title

 

’ Sworn to before me and signed in my presence.

 

" Judge ’s signature

Date: Nomebys rg hen kK. Ne

City and state: Fresno, CA Sheila K. Oberto, U.S. Magistrate Judge

Printed name and title
 

 

ao nN BN TN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26
“27

28

 

 

Case 1:19-mj-00210-SKO Document1 Filed 11/05/19 Page 2 of 15

AFFIDAVIT IN SUPPORT OF COMPLAINT
I, Jackie Lovato, being first duly sworn, do hereby depose and state as follows:
I. INTRODUCTION AND AGENT BACKGROUND

1, I am a Special Agent (SA) with the United States Department of Homeland Security, |
Immigration and Customs Enforcement/Homeland Security Investigations (HSI), assigned to the Office
of the Resident Agent in Charge, Fresno, California since December of 2018. As part of my daily duties
as an HSI agent, L investigate criminal violations in cases against persons involved i in the possession,
transfer, and manufacturing of fraudulent government identification documents. I am a graduate of the
Federal Law Enforcement Training Center’s Criminal Investigator Training Program (FLETC) and the
HSI Special Agent Training Program (HSI SAT). During the course of my duties, I have participated in
multiple cases involving the possession, transfer, and manufacture of fraudulent government documents.

2. This Affidavit is in support of a complaint charging “GIOVANNI” (GIOVANNI) with .
violations of 18 U.S.C. §§ 371 (Conspiracy to commit an offense against the United States); 1028(a)(1)
and (a)(2) (Unlawful Production and Unlawful Transfer of a Document or Authentication Feature); and
1546(a) (Fraud and Misuse of Visas, Permits, and Other Documents). I have not set forth every fact
learned during the course of the investigation, nor do I request that this Court rely upon any facts not set
forth herein in reviewing this application. |

3. The facts set forth in this Affidavit are based on the following: my own personal
knowledge; knowledge obtained from other individuals during my participation in this investigation,
including other law enforcement officers; interviews of witnesses; my review of records related to this
investigation; physical surveillance conducted by law enforcement personnel; communications with

others who have knowledge of the events and circumstances described herein; and information gained

| through my training and experience.

tl PROBABLE CAUSE

4, . In February 2018, HSI in Fresno received information from a Confidential Informant

(CI)! that an unknown male, later identified as | GIOVANNI, was involved in the manufacture a and

 

! This CI has been working with HSI for approximately six (6) years. The CI was not legally in the United States

 
 

 

 

10
11
12
13
14
15
16
17

18

19
20
21
22
23
24
25
26
27

28°

 

 

Case 1:19-mj-00210-SKO Document1 Filed 11/05/19 Page 3 of 15

distribution of fraudulent government identification cards. A photograph of GIOVANNI appears at
Attachment A, incorporated herein by reference, as his true identity remains unknown.

A. First Transaction

5. On February 27, 2018, the HSI CI called the number that he/she understood GIOVANNI
to use, (559) 854-2447, hereinafter referred to as Target Telephone Number One or TT1, to inquire
about purchasing fraudulent lawful permanent resident (LPR) cards and social security (SSN) cards. An
adult male, who later identified himself as GIOVANNI, answered the telephone and said he could |
provide an LPR card and social security card for $130.00 in U.S. currency. GIOVANNI agreed to meet
the CI the following day. | | |

6. On Februaty 28, 2018, HSI SA Andres Varela provided the CI with photographs and
fictitious biographical information for three fraudulent document sets. Agents searched the CI’s person,
belongings, and vehicle, and they discovered no counterfeit government identity documents or other
contraband. SA Varela activated an electronic recording device and provided it to the CI to record the

document buy. Agents then provided to the CI $390.00 of pre-recorded buy funds and the following

fictional biographical information:

Juan Ramirez Soto, DOB: 3/21/1968
Pedro Ramirez Soto, DOB: 8/ 14/1989
Maria Ayala-Torres, DOB: 2/18/1980; SSN: XXX-XX3 004

7. The fictional biographical information included two (2) photographs of male subj ects and
one (1) photograph of a female subj ect. .

8. Agents established surveillance at the E] Super parking lot in Fresno, CA, where the CI
and GIOVANNI had agreed to meet. The two met at approximately 3:20 pm. The CI handed
GIOVANNI an envelope, which contained the photographs and corresponding biographical information
that SA Varela had previously provided to the Cl. GIOVANNI stated that he would call his “friend” so

that he could come and pick up the photographs and fictitious biographical information in order to go

 

and was given an employment authorization document by HSI. This CI has multiple arrests and misdemeanor convictions
for drug possession from 1997-2001. The CI also has a felony drug possession conviction in June of 2005. HSI CI has .
provided information leading to multiple investigations and convictions involving drugs, fraudulent documents, and firearms.

AFFIDAVIT IN SUPPORT OF COMPLAINT 2

 
 

 

 

0 Oo NH Ww

BR WH WN

10

11

‘12

13
14
15

16 ||
17
18

19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00210-SKO Document 1. Filed 11/05/19 Page 4 of 15

‘and make the documents.

9. GIOVANNI asked the cl for half the money up front so that GIOVANNI could pay the
other guy. GIOVANNI stated that the other guy would arrive in about fifteen (15) minutes, and it
would take about an hour and a half to complete. The CI paid GIOVANNI $200, and GIOVANNI told ~ 7
the CI that he would call the CI once the documents were complete.

| 10. _At approximately 3:50 pm, agents observed a gray-colored 2001 Chevrolet Silverado
single cab truck bearing California license plate 32012X1 (SUBJECT VEHICLE) arrive in the parking
lot. Its occupant met with GIOVANNI. The registered owner of the SUBJECT VEHICLE is Isaias
HERRERA Ortiz ata San Bernardino, CA address. |

11. ~ Shortly thereafter, the CI received a call from GIOVANNI at TT1 that the documents
would be ready by 5:30 pm. An HSI analyst used the License Plate Recognition software to track the
SUBJ ECT VEHICLE to the area of Shields Avenue and N. Arthur Avenue in Fresno, CA. 5

12. At approximately 4:30 pm, an agent observed the SUBJECT VEHICLE parked in front
of the Las Palmas apartment complex along with two vehicles registered to Herminia HERRERA —
believed to be Isaias HERRERA’s sister. One of these two vehicles was registered at the same San
Bernardino, CA address where the SUBJ ECT VEHICLE was registered, while the other was registered |
at 212 W. Shields Ave. in Fresno, CA, ie., Las Palmas.

13. At approximately 5:15 pm, the agent observed a Hispanic male, later identified as
HERRERA, exit the apartment complex with an unknown, apparently minor female. HERRERA and
the female departed i in one of the vehicles registered to Herminia HERRERA. Agents followed.

14. At approximately 5:25 pm, HERRERA arrived at the El Super parking lot and met with
GIOVANNI. The CI missed a call from GIOVANNI, who then texted the CI to say that “they are
ready.” The CI called GIOVANNI at TT, at which point GIOVANNI told the CI to come by because |
it was done. HERRERA then left the parking lot.

15. At approximately 5:50 pm, the Cl arrived in the El Super parking lot and met with |
GIOVANNI, who provided three sets of completed fraudulent LPR and SSN cards. The Cl provided

the remaining $190, for a total of $390 for all three sets.

AFFIDAVIT.IN SUPPORT OF COMPLAINT

 
 

 

n

“sD

10
11
12
13
14
15
16
17
18
19

20

21
22
23

24
25
26

27

28

WwW N

 

 

. Case 1:19-mj-00210-SKO Document.1 Filed 11/05/19 Page 5of-15 ©

16. SA Varela inspected the counterfeit documents, which had the following biographical
information: -. |

Juan Ramirez Soto, DOB: 3/21/ 1967, SSN: XXX-XX-9452, A# XXX-XXX-482
Pedro Ramirez Soto, DOB: 8/14/1989, SSN: XXX-XX-5842, A## XXX-XXX-207
Maria Ayala Torres, DOB 2/18/1980, SSN: XXX-XX-3004, A# KXX-XXX-753

17. A review of DHS databases confirmed that these documents were in fact fraudulent.

B. Second Transaction

18. On March 28, 2018, the CI placed a monitored call to GIOVANNI at TT1. The two

agreed to meet again at the El Super parking lot. Agents searched the Cl’s person, belongings, and
vehicle, and they discovered no counterfeit government identity documents or other contraband. SA
Varela activated an electronic recording device and provided it to the CI to record the document buy.
Agents then provided to the CI $390.00 of pre-recorded buy funds and the following fictional
biographical information with accompanying photographs: . |

Ana Maria Conseco, DOB: 8/15/1987, SSN: XXX-XX-3798

Pablo Mendez, DOB: 2/18/1980; SSN: XXX-XX-0056

Fausto Cisneros, DOB: 7/11/1988

19. = Agents established surveillance at the El Super parking lot in Fresno, CA, where the CI

and GIOVANNI had agreed to meet. The two met at approximately 2:33 pm. The CI told GIOVANNI
that he/she needed “three” and GIOVANNI asked for the photographs. The CI provided photographs |

and the corresponding biographical information previously provided to him/her by SA Varela. The CI

"|| gave GIOVANNI $200 as a down payment for the fraudulent documents.

20. | GIOVANNI stated that the other guy — the document maker — would arrive in about ten
to fifteen minutes, and that he - GIOVANNI — would call the CI when the documents were ready.

21. Atapproximately 2:39 pm, an agent observed the SUBJECT VEHICLE arrive in the El
Super parking lot and identified the driver as HERRERA. A hand-to-hand transaction occurred between
HERRERA and GIOVANNI. HERRERA walked to the SUBJ ECT VEHICLE, placed an unknown
object in the vehicle, and returned to speak with GIOVANNI. Agents followed HERRERA when he

AFFIDAVIT IN SUPPORT OF COMPLAINT

 
 

aN

SDN wr

10 |]

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00210-SKO Document 1 Filed 11/05/19 Page 6 of 15

subsequently left the parking lot.

22. At approximately 3:15 pm, an agent observed the SUBJECT VEHICLE arrive at the Las
Palmas apartment complex and observed HERRERA exit the vehicle. Agents were not able to
determine the exact apartment that HERRERA entered or exited.

23. At approximately 4:23 pm, the CI sent a text message to GIOVANNI asking if the
documents were ready. GIOVANNI told the CI that “the other guy” said the documents would be ready
around 5:00 pm.

24. At approximately 4:57 pm, agents observed HERRERA exit an apartment, enter the
SUBJECT VEHICLE, and depart.

25, At approximately 5:13 pm, the Cl received a text message from GIOVANNI indicating
that the documents were ready. Agents observed the SUBJECT VEHICLE arrive in the El Super
parking lot. HERRERA exited the SUBJECT VEHICLE and met with GIOVANNI.

26. | The CI called GIOVANNI to advise that he/she had arrived at the El Super parking lot.
GIOVANNI approached the CI’s vehicle to meet and provide the documents. GIOVANNI told the CI
to check the order because the other guy - HERRERA -— had just given it to GIOVANNI. The CI
received three sets of counterfeit LPR and SSN cards with the fictitious biographical information and
photographs previously provided. The CI gave the remaining $190 to GIOVANNI and GIOVANNI
agreed in the future to lower the price to $120 per set.

27. | HERRERA departed in the SUBJECT VEHICLE.

28. SA Varela inspected the documents and determined that they were in fact fraudulent.
The finished documents had the following information:

, Fausto Cisneros, DOB : 7/11/1988, A# XXX-XXX-489, SSN: XXX-XX-5426 -
Ana Maria Conseco, DOB: 8/15/1987, A# XXX-XXX-321, SSN: XXX-XX-3798
Pablo Mendez, DOB: 2/18/1980, A# XXX-XXX-156, SSN: XXX-XX-0056
_ C. Transaction #3 .
29. The investigation was revived over one year later. On July 24, 2019 at approximately

9:49 am, the CI made a recorded telephone call to GIOVANNI, who now utilizes telephone number .

AFFIDAVIT IN SUPPORT OF COMPLAINT

 
 

vA B BR VY

Oo © ~ nN

10
11
12
13
14
15
16
17
18
19
20
21

22

23
24
25
26

27

28

 

 

Case 1:19-mj-00210-SKO Document 1 Filed 11/05/19 Page 7 of 15

(559) 365-5339, hereinafter referred to as Target Telephone Number 2 or TT2. GIOVANNI expressed
willingness to sell the CI an additional three sets of fraudulent LPR and SSN cards for $100 per set, and
the two agreed to meet at the El Super parking lot. |
30. Toll records for TT2 show that between approximately 10:11 am and 10:34 am, TT2
placed four calls to telephone number G 59) 776-3 957, hereinafter referred to as Target Telephone 3 or
TT3, which is believed to belong to HERRERA. | | .
31, ‘Agents searched the Cl’s person, belongings, and vehicle, and they discovered no
counterfeit government identity documents or other contraband. Agents activated an electronic
recording device and provided it to the CI to record the document buy. They provided to the CI $300.00
of pre-recorded buy funds and the following fictional biographical information with accompanying
photographs: '
Valentino Martinez Garcia, DOB: 1/5/ 1996, SSN: XXX-XX2493
Luis Rangel Montalvo, DOB: 2/19/1989, SSN: XXX-XX-4172
Irma Sosa Cruz, DOB: 11/22/1973, SSN: XXX-XX-6071

32. Agents established surveillance at the El Super parking lot in Fresno, CA, where the CI
and GIOVANNI had agreed to meet. The two met at approximately 10:24 am. GIOVANNI stated that
he would let the CI know when the documents would be ready. The Cl left and agents maintained
surveillance on GIOVANNI.

33. - At approximately 2:06 pm, the CI was notified by GIOVANNI that the documents would
be ready by 4:00 pm and to meet at Tacos Tijuana Restaurant on Belmont Avenue in Fresno. At
approximately 2:56 pm, agents observed GIOVANNI at Tacos Tijuana located next to MGM liquor
located at 4170 E. Belmont Avenue i in Fresno. |

34. At approximately 3:43 pm, the Cl arrived at Tacos Tijuana and spoke with GIOVANNI.
GIOVANNI told the CI, “I told you 4:00 pm.” GIOVANNI told the CI that the other guy — the

document maker — would arrive shortly and was returning from Los Angeles. The CI paid the remaining

‘money for the completed documents.

35. At approximately 3:55 pm, GIOVANNI told the CI that it would be “five minutes.”

AFFIDAVIT IN SUPPORT OF COMPLAINT

 
 

10
11
12
13
14
15

16
"
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00210-SKO Document 1 Filed 11/05/19 Page 8 of 15

According to toll records for TT2, at approximately 3:55 pm, TT2 communicated with TT3 for
approximately 30 seconds. | |

36. At approximately 4:06 pm, the SUBJECT VEHICLE arrived in the Tacos Tijuana
parking lot. SA Varela identified HERRERA as the driver of the SUBJECT VEHICLE. GIOVANNI
walked over to the SUBJECT VEHICLE and met with HERRERA. HERRERA departed the area and
the CI departed shortly thereafter.

37. . Surveillance was maintained on the SUBJECT VEHICLE and HERRERA met with
someone in another vehicle — a red Acura — shortly after meeting with GIOVANNI. The meeting lasted
for approximately two minutes. |

38. SA Lovato examined the completed fraudulent documents delivered by HERRERA,
given to GIOVANNI and then to the CI and noticed two of the three sets were fraudulent documents for
a different customer and did not match the corresponding information previously provided to the CI by
SA Lovato.

39. At approximately 4:26 pm, GIOVANNI placed a call to the CI, which was recorded.
According to toll records for TT2, TT2 communicated with TT3 immediately before and after TT2
communicated with the CI. GIOVANNI told the CI to return to Tacos Tijuana because the CI had the
wrong documents and his “compa” had the CI’s documents. .

40. The CI returned to Tacos Tijuana to meet with GIOVANNI in the parking lot.
GIOVANNI was standing next to the same red ACURA that HERRERA previously met after leaving
the meeting with GIOVANNI and the CI. The CI gave the incorrect documents back to GIOVANNI,
received the correct documents from GIOVANNI, and departed the Tacos Tijuana parking lot.

41. Meanwhile, surveillance was maintained on the SUBJECT VEHICLE. At
approximately 5:01 pm, an agent observed HERRERA park the SUBJECT VEHICLE on West Eden
Avenue in Fresno, CA. HERRERA stepped out of the SUBJECT VEHICLE and walked into the front
yard of 439 W. Eden Avenue Fresno, CA 93706 (MILL SITE), and played with a small child. |
Surveillance was terminated shortly thereafter. .

42. The CI finally provided SA Lovato with the completed counterfeit documents, which had

AFFIDAVIT IN SUPPORT OF COMPLAINT

 
 

\o ao os nN

10
11
12
13
14
15

‘16
17
18
19

20
21
22

23.

24
25
26
27
28

 

 

Case 1:19-mj-00210-SKO Document 1 Filed 11/05/19 Page 9 of 15

the following completed biographical information:
Valentin Martinez Garcia, DOB: 1/5/1996, SSN: XXX-XX-2493, A#t XXX-XXX-128
~ Luis Rangel Montalvo, DOB: 2/19/ 1989, SSN: XXX-XX-4172, A# XXX-XXX-012
Irma Sosa Cruz, DOB: 11/22/1973, SSN: XXX-XX-6071, A# XXX-XKK-889
43. Upon debriefing, the CI stated that GIOVAN NI had sent the photographs and
biographical information via text message to the document manufacturer. A review of toll records for
TT2 revealed that TT2 sent multiple MMS or picture messages to TT3 on July 24, 2019 during the
buy/walk. |
44, SA Lovato inspected the purchased documents and searched the alien registration
numbers on the documents through DHS indices and determined that all the alien registration numbers
returned to true individuals from African countries. Upon further inspection of the documents there were
several similarities:
e The same number of E84056696 was used on all SSN cards
e The same WAC number of WAC008207104 was used on all three LPR cards
_@- The first six numbers of the LPR cards were identical, 093-271-XXX_
e All three LPR cards entry category were categorized as FX-7.
e The expiration of the LPR cards were all labeled as 3/1 8/2028 and the
“residence since” date was 3/18/2018.
D. Fourth Transaction |
45. In September 2019, GIOVANNI contacted the CI to inform him/her that GIOVANNI’s
phone number had changed to (559) 231-4252, hereinafter referred to as Target Telephone 4 or TT4.
46. On September 25, 2019, at approximately 8:30 am, agents were parked in the area |
near what was believed to be HERRERA’s residence at the time —2247 E Dayton Ave, Fresno, CA
93726. The vehicles previously identified asregistered to HERRERA, including the SUBJECT
VEHICLE, were parked in front of and directly across the street from the address.
47. At approximately 9:51 am, the CI placed a recorded callto GIOVANNI at TT4 to

purchase two additional sets of fraudulent identification documents.

AFFIDAVIT IN SUPPORT OF COMPLAINT

 
 

 

10°

WW

12

13
14
15
16
17
18
19
20

21
or)
23
24
25
26
27
28

 

 

Case 1:19-mj-00210-SKO Document 1 Filed 11/05/19 Page 10 of 15

48. GIOVANNI told the CI that he was unable to meet but his “compa,” later verified as
HERRERA, could make the fraudulent documents and, meet the CI at the El Super parking lot.

49. Agents established surveillance at the El Super parking lot. At approximately 10:14 am,
the CI called GIOVANNI at TT4 to ask what vehicle HERRERA would be arriving in. GIOVANNI
told the CI that HERRERA would arrive in a gray truck or a black car (HERRERA has a Black
BMW with California license plate 8KDD306). GIOVANNI also told the CI to give GIOVANNI
a call when the CI arrived in the El Super parking lot.

50. At approximately 10:18 am, GIOVANNI called the CI from TT4 and stated HERRERA
would arrive in five minutes. According to precise location results for TT3, at about that time, TT3 was
about eighteen ad 8) meters from the area of the 2247 E. Dayton Avenue residence.

51. Agents searched the CI’s person, belongings, and vehicle, and they discovered no
counterfeit government identity documents or other contraband. Agents activated an electronic
recording device and provided it to the CI to record the document buy. They provided to the CI $200.00
of pre-recorded buy funds and the following fictional biographical information with accompanying
photographs:

Jose Garcia Guzman, DOB: 1/19/1983, SSN: XXX-XX-3294
Maria Cruz Cabrera, DOB: 3/3/1989, SSN: XXX-XX-3150 |

52. An agent then observed HERRERA leave 2247 E. Dayton Avenue carrying a black
backpack and depart in the SUBJECT VEHICLE.

53. At approximately 10:31 am, the SUBJECT VEHICLE entered the El Super parking lot.
HERRERA stepped out and met with, the CI. The CI provided HERRERA with a manila envelope
carrying the information for the counterfeit documents. HERRERA asked the Cl specifically about the
fictitious biogtaphical information of the female and asked “Mexicana?” The CI responded in the
affirmative. HERRERA told the CI to give him an hour and a half, no more than two hours, and the
documents would be ready. HERRERA also told the CI to meet at the same place at noon and left.
| 54. Agents maintained surveillance on the SUBJECT VEHICLE. ‘At approximately 10:48
am, surveillance observed HERRERA driving the SUBJ ECT VEHICLE to the MILL SITE. HERRERA

AFFIDAVIT IN SUPPORT OF COMPLAINT

 
 

Oo oOo NN

10
11
12
13
“14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00210-SKO Document 1 Filed 11/05/19 Page 11 of 15

exited the SUBJECT VEHICLE carrying the same black backpack with which he had left the Dayton
Avenue address earlier that morning. HERRERA entered the MILL SITE without having to knock or
ring the doorbell. |

55... At approximately 11:51 am, HERRERA exited the MILL SITE in the SUBJECT
VEHICLE. GIOVANNI called the CI and told the CI to meet at the same location (El Super) and said
that he - HERRERA -- would arrive in ten minutes. .

56. At approximately 12:03 pm, HERRERA arrived in the El Super parking lot in the
SUBJECT VEHICLE. The Cl arrived in the E] Super parking lot. Shortly thereafter, GIOVANNI

‘contacted the CI and stated that HERRERA had left and instructed the CI to stay and wait while

HERRERA went to “deliver others” (other fraudulent documents). GIOVANNI also told the CI that
HERRERA would return in fifteen minutes.

57. At approximately 12:47 pm, GIOVANI contacted the CI from TT4 and told the CI to
meet across the street from El Super at Tacos Rapido restaurant. The CI went to the restaurant, where
agents observed HERRERA to already be. GIOVANNI then called the CI and the CI notified
GIOVANNI that he/she was at the restaurant parking lot. :

58. At approximately 12:57 pm, HERRERA exited the restaurant and met with the CI. There
was a hand-to-hand transaction between the CI and HERRERA. The CI gave $200 to HERRERA and
HERRERA walked back inside Tacos Rapido restaurant. The CI left.

59, The CI gave SA Lovato the completed counterfeit documents, which had the following

information:
Jose Garcia Guzman, DOB: 1/19/1983, SSN: XXX-XX-3294, A# XXX-XKX-948
Maria Cruz Cabrera, DOB 3/3/1989, SSN: XXX-XX-3150, A# XXX-XXX-628
60. Surveillance was maintained on the restaurant and SA Lovato walked into the restaurant.

SA Lovato observed a black backpack at HERRERA’s feet while HERRERA was eating at the table.
61. | HERRERA later left the restaurant in the SUBJECT VEHICLE and drove directly to the

MILL SITE.

62. | SA: Lovato inspected the purchased documents and searched the alien registration

AFFIDAVIT IN SUPPORT OF COMPLAINT 10

 
 

10
11
12
13
14
15

16

17
18
19
20
21
22
23

24
25
26

oi:

28

 

 

Case 1:19-mj-00210-SKO Document1 Filed 11/05/19 Page 12 of 15

numbers on the documents through DHS databases. Both alien registration numbers returned to
naturalized citizens. Upon further inspection of the documents there were several similarities:
¢ The same number of E84056696 was used on all SSN cards, the same number
| used on the documents from the buy/walk in July of 2019
e After the date of birth and gender identifier on the back of the LPR cars, the same
number (2803079MEX) was used on both LPR cards .
° Both LPR card entry categories were categorized as W-16.
e The expiration of the LPR cards were both labeled as 3/7/2028 and the “residence
since” date was 3/7/2018.

E. Previous Search Warrants

63. © On September 4, 2019, U.S. Magistrate Judge Erica Grosj ean authorized a tracker
warrant for the SUBJ ECT VEHICLE and authorized investigators to obtain precise location information
for thirty days for TT3 (HERRERA’s suspected telephone number).

64. On September 5, 2019, investigators started receiving precise location results for TT3
and the initial results placed the location within thirteen (13) meters of 2236 E. Dayton Avenue Fresno,
CA 93726, which is directly across the street from 2247 E. Dayton Avenue.

65. On September 6, 2019, ‘HSI agents installed the electronic tracking device on the
SUBJECT VEHICLE and located the SUBJECT VEHICLE parked in front of 2247 E. Dayton Avenue
Fresno, CA 93726. There was also a black BMW parked at the residence bearing California license |

|| plate 8KDD306, registered to Isaias HERRERA Ortiz at the MILL SITE address.

66. Throughout the investigation, surveillance was conducted by HSI agents on HERRERA.
The SILVERADO and BMW were observed at or near 2247 E Dayton Avenue Fresno, CA 93 726 and
439 W Eden Avenue Fresno, CA 93706 (MILL SITE). During surveillance, Agents were approached by
local residents near Eden Avenue. |

67. On October 3, 2019, US. Magistrate Judge McAuliffe authorized an extension of a
tracker warrant for the SUBJECT VEHICLE and authorized a tracker warrant for a 2006 black BMW
bearing California license plate 8KDD306 (Registered Owner: Isaias HERRERA Ortiz at 439 W Eden

AFFIDAVIT IN SUPPORT OF COMPLAINT

 
 

ao nN nN

\o

10
11
12
13
14
15

16

17
18
19
20
21
22
23
24
25
26
27

28

 

 

- Case 1:19-mj-00210-SKO Document 1 Filed 11/05/19 Page 13 of 15

Ave Fresno, CA). In addition, Judge McAuliffe authorized an extension to receive precise location
results for TT3 and authorization to receive results for TT4.

68. | On October 4, 2019, the tracker was installed on the BMW. On October 5, 2019,
electronic tracking results indicated the SUBJ ECT VEHICLE travelled to the area of the Ashwood
Garden Apartments located at 4633 E. Shields Avenue Fresno, CA 93726 (SUBJECT PREMISES).
Electronic tracking results also indicated the BMW was at the aforementioned location. |

69. On October 6, 2019, electronic tracking results linked to the BMW ceased to update. On
October 7, 2019, SA Lovato drove by the Ashwood Garden Apartments and observed the BMW parked
at the aforementioned apartments in the resident-controlled parking lot. SA Lovato also observed the
SUBJECT VEHICLE parked in the same parking lot.

70. On October 7, 2019, precise location results were received for TT4, however no
coordinates were available. On October 8, 2019, precise notification results for TT4 were requested to
cease due to not receiving any coordinates. | |

71. On October 10, 2019, the electronic tracking device was removed from the SUBJECT -
VEHICLE after updates were no longer received. On October 16, 2019, the electronic tracker was re-
installed on the SUBJECT VEHICLE at the Ashwood Garden Apartments located at 4633 E Shields
Avenue Fresno, CA 93726. | .

72.  Onthe same date, SA Lovato and Varela spoke with property managers and identified
HERRERA by photograph as residing in apartment #112 at the Ashwood Garden apartments and ~
recently moved into the complex. The property managers also stated that the covered parking stall is
specific to each apartment. SA Lovato and Varela observed the BMW parked in stall #112.

73. On October 25, 2019, at approximately 11:40 AM, an agent observed HERRERA walk -
out of apartment #112 and walk to the SUBJECT VEHICLE. SA Lovato observed HERRERA then
walk to the BMW parked in stall #112 and depart the area. Precise location results for TT3, placed the .
location at the Ashwood Garden apartments during this time period.. |

. 74. | HERRERA was continuously followed, and HERRERA drove directly to 439 W Eden
Avenue Fresno, CA 93706 (MILL SITE). At approximately 11:56 AM, HERRERA was observed

AFFIDAVIT IN SUPPORT OF COMPLAINT 12

 
 

 

No

YI A WH BR Ww

10
11
12
13
14
15
16
17
18
19

20 |

2]
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00210-SKO Document 1 Filed 11/05/19 Page 14 of 15

driving to the residence located at 439 W Eden Avenue Fresno, CA 93706. HERRERA exited the
BMW, walked directly to the front of the residence, and opened the entrance door. Precise location
results for TT3 also placed the location at 439 W Eden Avenue Fresno, CA 93726 during this time’
period. |

75. On October 30, 2019, the CI communicated with GIOVANNI utilizing TT4. The CI
told GIOVANNI that he/she will contact him in a couple days for documents and GIOVANNI told the

‘CI to call him and he would be ready.

Il. CONCLUSION

76. The above facts set forth probable cause to believe that GIOVANNI is in violation of 18
U.S.C. §§ 371 (Conspiracy to Commit an Offense Against the United States); 1028(a)(1) and (a)(2)
(Unlawful Production and Unlawful Transfer of a Document or Authentication Feature); 1546(a) (Fraud
and Misuse of Visas, Permits, and Other Documents. | therefore request that the Court issue an arrest
(

warrant for GIOVANNI for these violations. 4

~ I swear under penalty. of perjury, that the foregoing information is true and correct to the best of

| my knowledge, information, and belief.

 

 

Ho h éland Security Investigations

t

Subscribed and sworn to before me on: a vembe/ S Ww | q

‘4

T ONORABLE SHIELA K OBERTO
UNITED STATES MAGISTRATE JUDGE

 
  

APPROVED AS TO FORM BY:

/s/ Laura D. Withers
LAURA D. WITHERS
Assistant United States Attorney

~
\

AFFIDAVIT IN SUPPORT OF COMPLAINT 13

 
 

\o Co Van ws - we i) —

oo ~ nN mn - Ww N _ oS \o CO | ON Gs - ww N — So

Case 1:19-mj-00210-SKO Document1 Filed 11/05/19 Page 15 of 15

ATTACHMENT A
PHOTOS of “GIOVANNI”

The person to be arrested known as GIOVANNI and last name unknown (LNU). —

 

 

 

 
